DETAILED ACTION
In response to communications filed 23 September 2022, claims 1 and 5-19 are amended per applicant’s request. Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 September 2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see section “Claim Objections,” filed 23 September 2022, with respect to claims 5-12 and 14-18 have been fully considered and are persuasive.  The objection of claims 5-12 and 14-18 has been withdrawn.
Applicant’s arguments, see section “Claims Rejections - 35 U.S.C. § 103,” filed 22 September 2022, with respect to claims 1, 13, and 19 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al., “De-indirection for Flash-based SSDs with Nameless Writes” in view of Xu et al. (US 2017/0364266 A1) and Donlan et al. (US 10,417,190 B1).

Regarding claim 1, Zhang teaches a computer-implemented method for implementing a file system in a system comprising a plurality of types of storage devices including an anonymous-write storage device and a random-access storage device, the method comprising:
receiving, by the file system from an application, a request for a file system operation that comprises semantics of the file system and wherein the request is agnostic of semantics of types of storage devices (see Zhang section 3.2, paragraph 2, “Reads and writes to the virtual space are identical to reads and writes on typical devices”); 
based at least in part on storage services provided by the plurality of types of storage devices selecting the anonymous-write storage device for fulfillment of the request (see Zhang section 3.2, paragraphs 2-3, the anonymous-write storage device is selected based on the “virtual/physical flag,” where the “virtual” and “physical” address space interfaces are anonymous-write and random-access storage devices, respectively, i.e., types of storage devices); and
responsive to the selecting of the anonymous-write storage device and receiving the request, translating, by the file system, the file system operation (see Zhang section 3.2, paragraphs 2, and Table 1, “normal reads and writes, which the device in turn maps to underlying physical locations”).
Zhang does not teach in a single embodiment
commands that effect the file system operation while maintaining consistency with operation of the anonymous-write storage device;
executing the commands, the commands comprising:
updating file system metadata,
sending a request to the anonymous-write storage device, and
receiving a response from the anonymous-write storage device.
However, Zhang teaches in another embodiment 
commands that effect the file system operation while maintaining consistency with operation of the anonymous-write storage device (see Zhang Table 1, “Nameless Write” and “Nameless Overwrite”);
executing the commands, the commands comprising:
updating file system metadata (see Zhang sections 5.2 and 5.3, “associated metadata” is updated),
sending a request to the anonymous-write storage device (see Zhang section 5.3, “sends the data and the associated metadata of the block to the device”), and
receiving a response from the anonymous-write storage device (see Zhang section 5.3, “sends back its physical address”).
Zhang teaches in Table 1 an interface with both “Virtual” and “Nameless” operations. Zhang further teaches in Figure 1 that the device maps “normal [Virtual] reads and writes . . . to underlying physical locations,” but does not explicitly state the commands used to perform this mapping. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention try combinations of the commands disclosed in Table 1 to predictably yield a “status” for the “Virtual Write” operation. One of ordinary skill in the art would have been motivated to map a normal (virtual) write to an underlying physical location using a “Nameless Write,” because “all writes to physical space are nameless” (see Zhang section 3.2, paragraph 3).
Zhang as modified teaches
responsive to receiving the request, translating, by the file system, the file system operation to commands that effect the file system operation while maintaining consistency with operation of the anonymous-write storage device (see Zhang section 3.2, paragraphs 2-3; Table 1; and section 5.3, where the “Virtual Write” file system operation is translated to “Nameless” commands);
wherein the anonymous-write storage device is configured to determine locations of data write operations agnostic of input of a write location from the file system (see Zhang section 3.1, paragraph 2, “device to select the physical location without control from the client”); and
updating, by the file system, metadata to indicate results of the file system operation (see Zhang section 3.1, paragraph 2, “client . . . keeps the name in its own structure for future reads”).  
Zhang as modified does not explicitly teach the selecting based at least in part on an operational priority of storage services provided by the plurality of types of storage devices, wherein the operational priority comprises prioritizing throughput and write speed over retrieval speed.
However, Xu teaches the selecting based at least in part on an operational priority of storage services provided by the plurality of types of storage devices, wherein the operational priority comprises prioritizing throughput and write speed over retrieval speed (see Xu [0049], “write operation of the storage device 135 has a priority higher than the read operation, the I/O port associated with the I/O path having a higher performance is selected”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a storage device based at least in part on an operational priority of storage services, as taught by Xu, in combination with the techniques taught by Zhang as modified, because “if the difference between read and write [speeds] is still not considered, severe influences may be caused on the performance of the storage system” (see Xu [0003]).
Zhang as modified does not explicitly teach wherein the anonymous-write storage device is configured to write data in an append-only format.
However, Donlan teaches wherein the anonymous-write storage device is configured to write data in an append-only format (see Donlan 3:62-4:4, “log-structured file system . . . append-only”).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to write data in an append-only format, as taught by Donlan, in combination with the techniques taught by Zhang as modified, because “Log-structured file systems often attempt to maximize write throughput over read throughput, which may be ideal for use in an archival data storage service that stores large amounts of data and read requests are infrequent” (see Donlan 3:62-4:4).

Regarding claim 2, Zhang as modified teaches further comprising: sending the request to the anonymous-write storage device, the request indicative of the translated file system operation and a data object within the anonymous-write storage device (see Zhang section 3.2, paragraphs 2-3, and section 5.3, “perform nameless write . . . sends the data”).
Zhang as modified does not explicitly teach where the request is indicative of a target zone.
However, Donlan teaches where the request is indicative of a target zone (see Donlan 32:43-33:8, “suitable active zone are selected”; a request is sent indicative of a target zone corresponding to “Volumelet Y”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the request to be indicative of a target zone, as taught by Donlan, in combination with the techniques taught by Zhang as modified, because “Certain types of disk operations by the multi-active zone file system may cause a reduced need for zone cleaning, which may result in less wear to disks . . . less disk space may be wasted due to space reserved for zone cleaning and zone buffers . . . zone cleaning with a multi-active zone file system may be performed incrementally, thereby avoiding complex checkpointing of the zone cleaning process to minimize waste due to potential process termination, disk power downs, or crashes” (see Donlan 2:16-26).

Regarding claim 3, Zhang as modified teaches further comprising: receiving, from the anonymous write storage device, an offset indicating where data object was stored relative to the target zone (see Zhang section 5.3 and Donlan 18:45-65, “where the data object is located . . . zone identifier and an offset”).

Regarding claim 4, Zhang as modified teaches further comprising: translating, by the file system, the offset to a logical address in an address space of the file system (see Donlan 18:45-65 and Zhang section 4.1, paragraph 2, “mapping table between logical and physical addresses”).

Regarding claim 5, Zhang as modified teaches wherein the file system operation is one of create, delete, read, or write (see Zhang section 3.2, paragraph 2, and Table 1).  

Regarding claim 6, Zhang as modified teaches wherein the file system communicates with the anonymous-write storage device via a driver to request that a data object be stored on the device (see Zhang section 5, where the “implementation of nameless writes on the Linux ext3 file system” is a driver)

Regarding claim 7, Zhang as modified does not explicitly teach wherein the storage area of the device includes a plurality of zones that are usable to organize the storage area of the anonymous-write storage device. 
However, Donlan teaches wherein the storage area of the device includes a plurality of zones that are usable to organize the storage area of the anonymous-write storage device (see Donlan 17:51-64, “multiple zones”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to organize the storage area using a plurality of zones, as taught by Donlan, in combination with the techniques taught by Zhang as modified, because “Certain types of disk operations by the multi-active zone file system may cause a reduced need for zone cleaning, which may result in less wear to disks . . . less disk space may be wasted due to space reserved for zone cleaning and zone buffers . . . zone cleaning with a multi-active zone file system may be performed incrementally, thereby avoiding complex checkpointing of the zone cleaning process to minimize waste due to potential process termination, disk power downs, or crashes” (see Donlan 2:16-26).

Regarding claim 8, Zhang as modified does not explicitly teach wherein the file system tracks locations of stored files relative to an address space of the file system by translating offsets and zones of the anonymous-write storage device to the file system address space.
However, Donlan further teaches wherein the file system tracks locations of stored files relative to an address space of the file system by translating offsets and zones of the anonymous-write storage device to the file system address space (see Donlan 18:45-65, “where the data object is located . . . zone identifier and an offset”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to track locations of stored files relative to an address space of the file system by translating offsets and zones, as taught by Donlan, in combination with the techniques taught by Zhang as modified, because “Certain types of disk operations by the multi-active zone file system may cause a reduced need for zone cleaning, which may result in less wear to disks . . . less disk space may be wasted due to space reserved for zone cleaning and zone buffers . . . zone cleaning with a multi-active zone file system may be performed incrementally, thereby avoiding complex checkpointing of the zone cleaning process to minimize waste due to potential process termination, disk power downs, or crashes” (see Donlan 2:16-26).

Regarding claim 9, Zhang as modified teaches wherein the file system operation is a create operation, further comprising generating metadata for a file (see Zhang Table 1 and section 5.2, “associated metadata” is generated when a data block is created by a “Nameless Write).
Zhang as modified does not explicitly teach associating an identifier for the file with the create operation.
However, Donlan teaches associating an identifier for the file with the create operation (see Donlan 6:63-67, an identifier “x-ABC-data-description: ‘annual-result-2012.xls’” is associated for the file).
It would have been obvious to one of ordinary skill in the art before the effect filing date of the claimed invention to associate an identifier for the file with the create operations, as taught by Donlan, in combination with the techniques taught by Zhang as modified, because “The request may specify . . . reference to the data payload, a digital digest of the data payload and other information” (see Donlan 6:49-62).

Regarding claim 10, Zhang as modified teaches wherein the file system operation is a write operation, and wherein the request includes a data or file for the write operation (see Zhang Table 1, “Virtual Write . . . data”).
Zhang as modified does not explicitly teach wherein the request includes a zone for the write operation.
However, Donlan teaches wherein the request includes a zone for the write operation (see Donlan 32:43-33:8, the request may include a zone, e.g., “Volumelet Y”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the request to be indicative of a target zone, as taught by Donlan, in combination with the techniques taught by Zhang as modified, because “Certain types of disk operations by the multi-active zone file system may cause a reduced need for zone cleaning, which may result in less wear to disks . . . less disk space may be wasted due to space reserved for zone cleaning and zone buffers . . . zone cleaning with a multi-active zone file system may be performed incrementally, thereby avoiding complex checkpointing of the zone cleaning process to minimize waste due to potential process termination, disk power downs, or crashes” (see Donlan 2:16-26).

Regarding claim 11, Zhang as modified teaches wherein the file system operation is a read operation (see Zhang Table 1).
Zhang as modified does not explicitly teach a zone for the read operation and an offset for the read operation.
However, Donlan teaches a zone for the read operation and an offset for the read operation (see Donlan 18:45-65, “where the data object is located . . . zone identifier and an offset”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a zone for the read operation and an offset for the read operation, as taught by Donlan, in combination with the techniques taught by Zhang as modified, because “Certain types of disk operations by the multi-active zone file system may cause a reduced need for zone cleaning, which may result in less wear to disks . . . less disk space may be wasted due to space reserved for zone cleaning and zone buffers . . . zone cleaning with a multi-active zone file system may be performed incrementally, thereby avoiding complex checkpointing of the zone cleaning process to minimize waste due to potential process termination, disk power downs, or crashes” (see Donlan 2:16-26).
Zhang as modified teaches wherein the request includes a zone for the read operation and an offset for the read operation (see Zhang Table 1 and Donlan 18:45-65, where the request, as taught by Zhang, includes the zone and offset, as taught by Donlan).

Regarding claim 12, Zhang as modified teaches wherein the file system operation is a delete operation (see Zhang Table 1, “Free” and/or “Migration”).
Zhang as modified does not explicitly teach wherein the request includes a zone for the delete operation.
However, Donlan teaches wherein the request includes a zone for the delete operation (see Donlan 39:14-20, “scrub process may be performed only on specified zones”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a zone for the delete operation, as taught by Donlan, in combination with the techniques taught by Zhang as modified, because “Certain types of disk operations by the multi-active zone file system may cause a reduced need for zone cleaning, which may result in less wear to disks . . . less disk space may be wasted due to space reserved for zone cleaning and zone buffers . . . zone cleaning with a multi-active zone file system may be performed incrementally, thereby avoiding complex checkpointing of the zone cleaning process to minimize waste due to potential process termination, disk power downs, or crashes” (see Donlan 2:16-26).

Regarding claim 13, Zhang teaches a system comprising:
a plurality of types of storage devices including an anonymous-write storage device and a random-access storage device (see Zhang section 3.2, paragraphs 1-3, the “virtual” and “physical” address space interfaces are anonymous-write and random-access storage devices, respectively);
one or more data processing units; and a computer-readable medium having encoded thereon computer-executable instructions to cause the one or more data processing units to instantiate a file system (see Zhang section 4.1), 
the file system configured to:
receive a request for a file system operation that comprises semantics of the file system and is agnostic of semantics of types of devices (see Zhang section 3.2, paragraph 2, “Reads and writes to the virtual space are identical to reads and writes on typical devices”);
based at least in part on storage services provided by the plurality of types of storage devices, selecting the anonymous-write storage device for fulfillment of the request (see Zhang section 3.2, paragraphs 2-3, the anonymous-write storage device is selected based on the “virtual/physical flag”); and
responsive to the selecting of the anonymous-write storage device and receiving the request, translating the file system operation (see Zhang section 3.2, paragraphs 2, and Table 1, “normal reads and writes, which the device in turn maps to underlying physical locations).
Zhang does not teach in a single embodiment
 one or more commands that effect the file system operation while maintaining consistency with operation of the anonymous-write storage device, wherein:
the one or more commands comprise one or more of updating file system metadata, sending a request to the anonymous-write storage device, or receiving a response from the anonymous-write storage device.
However, Zhang teaches in another embodiment 
one or more commands that effect the file system operation while maintaining consistency with operation of the anonymous-write storage device (see Zhang Table 1, “Nameless Write” and “Nameless Overwrite”), wherein:
the one or more commands comprise one or more of updating file system metadata, sending a request to the anonymous-write storage device, or receiving a response from the anonymous-write storage device (see Zhang sections 5.2 and 5.3).
Zhang teaches in Table 1 an interface with both “Virtual” and “Nameless” operations. Zhang further teaches in Figure 1 that the device maps “normal [Virtual] reads and writes . . . to underlying physical locations,” but does not explicitly state the commands used to perform this mapping. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention try combinations of the commands disclosed in Table 1 to predictably yield a “status” for the “Virtual Write” operation. One of ordinary skill in the art would have been motivated to map a normal (virtual) write to an underlying physical location using a “Nameless Write,” because “all writes to physical space are nameless” (see Zhang section 3.2, paragraph 3).
Zhang as modified teaches
responsive to receiving the request, translating the file system operation to one or more commands that effect the file system operation while maintaining consistency with operation of the anonymous-write storage device (see Zhang section 3.2, paragraphs 2-3; Table 1; and section 5.3, where the “Virtual Write” file system operation is translated to “Nameless” commands);
wherein the anonymous-write storage device is configured to determine locations of data write operations agnostic of input of a write location from the file system (see Zhang section 3.1, paragraph 2, “device to select the physical location without control from the client”);
causing execution of the one or more commands (see Zhang section 5.3, “perform a nameless write”); and
updating metadata to indicate results of the file system operation (see Zhang section 3.1, paragraph 2, “client . . . keeps the name in its own structure for future reads”).  
Zhang as modified does not explicitly teach the selecting based at least in part on an operational priority of storage services provided by the plurality of types of storage devices, wherein the operational priority comprises prioritizing throughput and write speed over retrieval speed.
However, Xu teaches the selecting based at least in part on an operational priority of storage services provided by the plurality of types of storage devices, wherein the operational priority comprises prioritizing throughput and write speed over retrieval speed (see Xu [0049], “write operation of the storage device 135 has a priority higher than the read operation, the I/O port associated with the I/O path having a higher performance is selected”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a storage device based at least in part on an operational priority of storage services, as taught by Xu, in combination with the techniques taught by Zhang as modified, because “if the difference between read and write [speeds] is still not considered, severe influences may be caused on the performance of the storage system” (see Xu [0003]).
Zhang as modified does not explicitly teach wherein the anonymous-write storage device is configured to write data in an append-only format.
However, Donlan teaches wherein the anonymous-write storage device is configured to write data in an append-only format (see Donlan 3:62-4:4, “log-structured file system . . . append-only”).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to write data in an append-only format, as taught by Donlan, in combination with the techniques taught by Zhang as modified, because “Log-structured file systems often attempt to maximize write throughput over read throughput, which may be ideal for use in an archival data storage service that stores large amounts of data and read requests are infrequent” (see Donlan 3:62-4:4).

Regarding claim 14, Zhang as modified teaches wherein the file system operation is a overwrite operation, and wherein the request includes a data object for the overwrite operation (see Zhang Table 1, “Virtual Write” and/or “Nameless Overwrite,” where the “data” is a data object).
Zhang as modified does not explicitly teach
wherein the request includes a zone for the overwrite operation; and
wherein the file system is further configured to: receive an offset indicating where the data object was stored relative to the zone.
However, Donlan teaches
wherein the request includes a zone for the overwrite operation (see Donlan 32:43-33:8, the request may include a zone, e.g., “Volumelet Y”); and
wherein the file system is further configured to: receive an offset indicating where the data object was stored relative to the zone (see Donlan 18:45-65, “where the data object is located . . . zone identifier and an offset”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the request include a zone and to receive an offset indicating where the data object was stored relative to the zone, as taught by Donlan, in combination with the techniques taught by Zhang as modified, because “Certain types of disk operations by the multi-active zone file system may cause a reduced need for zone cleaning, which may result in less wear to disks . . . less disk space may be wasted due to space reserved for zone cleaning and zone buffers . . . zone cleaning with a multi-active zone file system may be performed incrementally, thereby avoiding complex checkpointing of the zone cleaning process to minimize waste due to potential process termination, disk power downs, or crashes” (see Donlan 2:16-26).
Zhang as modified teaches replacing an offset mapped to a current logical memory address associated with a location for the overwrite with the offset received from the anonymous-write storage device (see Zhang section 4.1, paragraph 2, and Donlan 18:45-65, where the “mapping table between logical and physical addresses,” as taught by Zhang, is updated with the offset and zone information taught by Donlan).  

Regarding claim 15, Zhang as modified teaches wherein the file system operation is a write operation to a new file location in the file system, and wherein the request includes a data object for the write operation (see Zhang Table 1, “Virtual Write” and/or “Nameless Write,” where the “data” is a data object).
Zhang as modified does not explicitly teach
wherein the request includes a zone for the write operation; and
wherein the file system is further configured to: receive an offset indicating where the data object was stored relative to the zone.
However, Donlan teaches
wherein the request includes a zone for the write operation (see Donlan 32:43-33:8, the request may include a zone, e.g., “Volumelet Y”); and
wherein the file system is further configured to: receive an offset indicating where the data object was stored relative to the zone (see Donlan 18:45-65, “where the data object is located . . . zone identifier and an offset”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the request include a zone and to receive an offset indicating where the data object was stored relative to the zone, as taught by Donlan, in combination with the techniques taught by Zhang as modified, because “Certain types of disk operations by the multi-active zone file system may cause a reduced need for zone cleaning, which may result in less wear to disks . . . less disk space may be wasted due to space reserved for zone cleaning and zone buffers . . . zone cleaning with a multi-active zone file system may be performed incrementally, thereby avoiding complex checkpointing of the zone cleaning process to minimize waste due to potential process termination, disk power downs, or crashes” (see Donlan 2:16-26).
Zhang as modified teaches updating metadata to map a logical memory address associated with a location for the write with the offset received from the anonymous-write storage device (see Zhang section 4.1, paragraph 2, and Donlan 18:45-65, where the metadata of the “mapping table between logical and physical addresses,” as taught by Zhang, is updated with the offset and zone information taught by Donlan).

Regarding claim 16, Zhang as modified teaches wherein the file system operation is a delete operation (see Zhang Table 1, “Free” and/or “Migration”).
Zhang as modified does not explicitly teach 
a storage area of the device is configured to store one file per zone, and
wherein the request includes a zone for the delete operation.
However, Donlan teaches
a storage area of the device is configured to store one file per zone (see Donlan 32:53-33:8, “preferable to open at least one new empty zone to minimize the number of mixed data zones”), and
wherein the request includes a zone for the delete operation (see Donlan 39:14-20, “scrub process may be performed only on specified zones”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to store one file per zone and include a zone for the delete operation, as taught by Donlan, in combination with the techniques taught by Zhang as modified, because “Certain types of disk operations by the multi-active zone file system may cause a reduced need for zone cleaning, which may result in less wear to disks . . . less disk space may be wasted due to space reserved for zone cleaning and zone buffers . . . zone cleaning with a multi-active zone file system may be performed incrementally, thereby avoiding complex checkpointing of the zone cleaning process to minimize waste due to potential process termination, disk power downs, or crashes” (see Donlan 2:16-26).

Regarding claim 17, Zhang as modified teaches wherein the file system operation is a delete operation (see Zhang Table 1, “Free” and/or “Migration”).
Zhang as modified does not explicitly teach 
a storage area of the device is configured to store multiple zones per file, and
wherein the request includes a plurality of zones for the delete operation.
However, Donlan teaches
a storage area of the device is configured to store multiple zones per file (see Donlan 20:33-63, “larger data objects whose data may be broken into multiple records, potentially on different zones”), and
wherein the request includes a plurality of zones for the delete operation (see Donlan 39:14-20, “all zones in the multi-active zone file system may be scrubbed . . . each non-empty (i.e., not free) zone”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to store multiple zones per file and include a plurality of zones for the delete operation, as taught by Donlan, in combination with the techniques taught by Zhang as modified, because “Certain types of disk operations by the multi-active zone file system may cause a reduced need for zone cleaning, which may result in less wear to disks . . . less disk space may be wasted due to space reserved for zone cleaning and zone buffers . . . zone cleaning with a multi-active zone file system may be performed incrementally, thereby avoiding complex checkpointing of the zone cleaning process to minimize waste due to potential process termination, disk power downs, or crashes” (see Donlan 2:16-26).

Regarding claim 19, Zhang teaches a non-transitory computer-readable medium having encoded thereon computer-executable instructions that, when executed, cause one or more processing units of a computing device to execute a method comprising: instantiate a file system (see Zhang section 4.1),
the file system configured to:
receive a request for a file system operation that comprises semantics of the file system (see Zhang section 3.2, paragraph 2, “Reads and writes to the virtual space are identical to reads and writes on typical devices”); 
based at least in part on storage services provided by a plurality of types of storage devices including an anonymous-write storage device and a random-access storage device, selecting the anonymous-write storage device for fulfillment of the request (see Zhang section 3.2, paragraphs 1-3, the anonymous-write storage device is selected based on the “virtual/physical flag,” where the “virtual” and “physical” address space interfaces are anonymous-write and random-access storage devices, respectively); and
responsive to the selecting of the anonymous-write storage device and receiving the request, translating the file system operation (see Zhang section 3.2, paragraphs 2, and Table 1, “normal reads and writes, which the device in turn maps to underlying physical locations).
Zhang does not teach in a single embodiment
 one or more commands that effect the file system operation while maintaining consistency with operation of the anonymous-write storage device, wherein:
the one or more commands comprise one or more of updating file system metadata, sending a request to the anonymous-write storage device, or receiving a response from the anonymous-write storage device.
However, Zhang teaches in another embodiment 
one or more commands that effect the file system operation while maintaining consistency with operation of the anonymous-write storage device (see Zhang Table 1, “Nameless Write” and “Nameless Overwrite”), wherein:
the one or more commands comprise one or more of updating file system metadata, sending a request to the anonymous-write storage device, or receiving a response from the anonymous-write storage device (see Zhang sections 5.2 and 5.3).
Zhang teaches in Table 1 an interface with both “Virtual” and “Nameless” operations. Zhang further teaches in Figure 1 that the device maps “normal [Virtual] reads and writes . . . to underlying physical locations,” but does not explicitly state the commands used to perform this mapping. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention try combinations of the commands disclosed in Table 1 to predictably yield a “status” for the “Virtual Write” operation. One of ordinary skill in the art would have been motivated to map a normal (virtual) write to an underlying physical location using a “Nameless Write,” because “all writes to physical space are nameless” (see Zhang section 3.2, paragraph 3).
Zhang as modified teaches
responsive to receiving the request, translating the file system operation to one or more commands that effect the file system operation while maintaining consistency with operation of an anonymous-write storage device (see Zhang section 3.2, paragraphs 2-3; Table 1; and section 5.3, where the “Virtual Write” file system operation is translated to “Nameless” commands), wherein:
the anonymous-write storage device is configured to determine locations of data write operations agnostic of input of a write location from the file system (see Zhang section 3.1, paragraph 2, “device to select the physical location without control from the client”);
causing execution of the one or more commands (see Zhang section 5.3, “perform a nameless write”); and
updating metadata to indicate results of the file system operation (see Zhang section 3.1, paragraph 2, “client . . . keeps the name in its own structure for future reads”).  
Zhang as modified does not explicitly teach the selecting based at least in part on an operational priority of storage services provided by the plurality of types of storage devices, wherein the operational priority comprises prioritizing throughput and write speed over retrieval speed.
However, Xu teaches the selecting based at least in part on an operational priority of storage services provided by the plurality of types of storage devices, wherein the operational priority comprises prioritizing throughput and write speed over retrieval speed (see Xu [0049], “write operation of the storage device 135 has a priority higher than the read operation, the I/O port associated with the I/O path having a higher performance is selected”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a storage device based at least in part on an operational priority of storage services, as taught by Xu, in combination with the techniques taught by Zhang as modified, because “if the difference between read and write [speeds] is still not considered, severe influences may be caused on the performance of the storage system” (see Xu [0003]).
Zhang as modified does not explicitly teach wherein the anonymous-write storage device is configured to write data in an append-only format.
However, Donlan teaches wherein the anonymous-write storage device is configured to write data in an append-only format (see Donlan 3:62-4:4, “log-structured file system . . . append-only”).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to write data in an append-only format, as taught by Donlan, in combination with the techniques taught by Zhang as modified, because “Log-structured file systems often attempt to maximize write throughput over read throughput, which may be ideal for use in an archival data storage service that stores large amounts of data and read requests are infrequent” (see Donlan 3:62-4:4).

Regarding claim 20, Zhang as modified teaches wherein the file system operation is one of create, delete, read, or write (see Zhang section 3.2, paragraph 2, and Table 1).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al., “De-indirection for Flash-based SSDs with Nameless Writes” in view of Xu et al. (US 2017/0364266 A1) and Donlan et al. (US 10,417,190 B1) as applied to claim 13 above, and further in view of Taleck et al. (US 2011/0161723 A1)

Regarding claim 18, Zhang as modified teaches wherein the operation is a delete operation (see Zhang Table 1, “Free” and/or “Migration”).
Zhang as modified does not explicitly teach 
a storage area of the device is configured to store multiple files per zone, and
wherein the file system is further configured to: update metadata to indicate that the file is deleted.
However, Donlan teaches
a storage area of the device is configured to store multiple files per zone (see Donlan 17:65-18:17, “data objects for multiple volumelets may share the same zone”), and
wherein the file system is further configured to: update metadata to indicate that the file is deleted (see Donlan 20:33-63, “a ‘delete record’ may be a record that deletes a single data object”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to store multiple files per zone and update metadata to indicate that the file is deleted, as taught by Donlan, in combination with the techniques taught by Zhang as modified, because “Certain types of disk operations by the multi-active zone file system may cause a reduced need for zone cleaning, which may result in less wear to disks . . . less disk space may be wasted due to space reserved for zone cleaning and zone buffers . . . zone cleaning with a multi-active zone file system may be performed incrementally, thereby avoiding complex checkpointing of the zone cleaning process to minimize waste due to potential process termination, disk power downs, or crashes” (see Donlan 2:16-26).
Zhang as modified does not explicitly teach 
decrementing a number of files that are stored; and
when the number of files reaches zero, sending a request to the device to delete. 
 However, Taleck teaches
decrementing a number of files that are stored (see Taleck [0101], “decrements the reference count”); and
when the number of files reaches zero, sending a request to the device to delete (see Taleck [0101], “if the reference count of a label is decremented to zero, then the label and its data segment are marked for deletion”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to decrement a number of files and send a deletion request, as taught by Taleck, in combination with the techniques taught by Zhang as modified, because a “garbage collection process removes unneeded data segments and associated reference counts and segment metadata” (see Taleck [0103]).
Zhang as modified teaches
wherein the number of files are stored in the zone (see Taleck [0101] and Donlan 20:33-63, where the “reference count,” taught by Taleck, references files stored in the zone, as taught by Donlan); and
wherein the request to the device to delete is a request to the device to delete the zone (see Taleck [0101] and Donlan 20:20-32 and 35:59-36:3, where the deletion request, as taught by Taleck, is a request to delete or “clean” the zone so that it may “return to an empty state,” as taught by Donlan).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kristopher Andersen whose telephone number is (571)270-5743. The examiner can normally be reached 8:30 AM-5:00 PM ET, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kristopher Andersen/Primary Examiner, Art Unit 2159